United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                       May 5, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60522
                          Summary Calendar


                        RIAZ NAZARALI MOMIN,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,
                                                          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                             A78 567 259


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Riaz Nazarali Momin, a citizen of India, petitions for review

of an order of the Board of Immigration Appeals affirming the

immigration judge’s denial of Momin’s applications for withholding

of removal under the Immigration and Nationality Act (INA) and the

Convention Against Torture (CAT).

     To obtain withholding of removal under the INA, an applicant

“must show that it is more likely than not that his life or freedom

would be threatened by persecution” based on his political opinion,

race, religion, nationality, or membership in a particular social


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
group; under the CAT, that he is likely to be tortured.                       Efe v.

Ashcroft, 293 F.3d 899, 906-07 (5th Cir. 2002) (quotation omitted).

We review for substantial evidence the determination that an alien

is not entitled to withholding of removal and do not substitute our

judgment of the witness’ credibility for that of the BIA or IJ.

See id. at 905-06; Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

      Momin    contends    the    BIA    erred      by    affirming     the     IJ’s

determinations that he had not shown it was more likely than not he

would be subjected to persecution or targeted for torture because

of his religion (Muslim) if he returned to India.                The record does

not compel a finding that Momin met his burden to show he was

entitled to withholding of removal under either the INA or the CAT.

See Roy v. Ashcroft, 389 F.3d 132, 139-40 (5th Cir. 2004).                     Momin

has   failed   to   show   the   BIA’s       decision    was   not   supported    by

substantial evidence.       See Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).

                                                                        DENIED




                                         2